TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00681-CV


Derrasette Westbrook, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 212,847-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 This is an accelerated appeal from an order terminating the parental rights of
Derrasette Westbrook to her minor child, F.M.  Westbrook's court-appointed attorney filed
an Anders brief containing a professional evaluation of the record and demonstrating that there
are no arguable grounds to be advanced on appeal.  See Anders v. California, 386 U.S. 738, 744
(1967).  Counsel concludes that the appeal is without merit.  The brief meets the requirements of
Anders.  See Taylor v. Texas Dep't of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47
(Tex. App.--Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of
parental rights).
		A copy of counsel's brief was delivered to Westbrook, who was advised of her right
to examine the record and to file a pro se brief.  No pro se brief has been filed.  After reviewing the
record, we have found nothing that would arguably support an appeal, and we agree that the appeal
is frivolous and without merit.  We affirm the judgment of the trial court and further grant counsel's
motion to withdraw as attorney.


  
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Affirmed
Filed:   August 29, 2007